
	
		I
		112th CONGRESS
		1st Session
		H. R. 1643
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Quigley
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 40, United States Code, to direct the
		  Administrator of General Services to incorporate bird-safe building materials
		  and design features into public buildings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Bird-Safe Buildings Act of
			 2011.
		2.FindingsCongress finds that—
			(1)a multi-agency report issued in 2009,
			 entitled The State of the Birds, United States of America,
			 provides the most comprehensive assessment to date on the status of bird
			 populations;
			(2)the multi-agency
			 report concludes that nearly one-third of the Nation’s 800 bird species are
			 endangered, threatened, or in significant decline;
			(3)death from
			 collisions with man-made structures is one of the most serious sources of avian
			 mortality, and it is increasing;
			(4)not only are birds
			 beautiful and interesting creatures that are eagerly welcomed by millions of
			 Americans into their backyards every year, but birds also have an impact on the
			 United States economy;
			(5)the United States
			 Fish and Wildlife Service has reported that birdwatchers contribute $36 billion
			 annually to the United States economy, and birds naturally provide billions of
			 dollars worth of pest control, benefitting farmers and consumers alike;
			(6)the U.S. Green
			 Building Council has added bird-friendly language to the Leadership in Energy
			 and Environmental Design (LEED) Reference Guide, which will have the impact of
			 recognizing bird-friendly design in awarding LEED credits;
			(7)bird-safe design
			 features can be incorporated into new construction and major renovation
			 projects at no extra cost, and existing buildings may be made bird-safe through
			 the use of simple, low-cost adaptations;
			(8)the General
			 Services Administration is obligated, under Executive Order 13186, to
			 support the conservation intent of the migratory bird conventions by
			 integrating bird conservation principles, measures, and practices into agency
			 activities and by avoiding or minimizing, to the extent practicable, adverse
			 impacts on migratory bird resources when conducting agency actions;
			 and
			(9)the General
			 Services Administration has already constructed many award-winning,
			 bird-friendly buildings, including the San Francisco Federal Building, the
			 Suitland Census Complex, the United States courthouse in Eugene, Oregon, the
			 Beltsville ATF Laboratory Center, and the United States courthouse in Buffalo,
			 New York.
			3.Use of bird-safe
			 building materials and design features
			(a)In
			 generalChapter 33 of title
			 40, United States Code, is amended—
				(1)by redesignating
			 sections 3314, 3315, and 3316 as sections 3315, 3316, and 3317, respectively;
			 and
				(2)by inserting after
			 section 3313 the following:
					
						3314.Use of
				bird-safe building materials and design features
							(a)Construction,
				alteration, and acquisition of public buildingsEach public building constructed, altered,
				or acquired by the Administrator of General Services shall incorporate, to the
				maximum extent feasible as determined by the Administrator, bird-safe building
				materials and design features.
							(b)Existing
				buildings and lightingThe
				Administrator, where practicable, shall—
								(1)incorporate
				bird-safe building materials and design features into existing public
				buildings; and
								(2)address interior
				and exterior lighting’s impacts on native bird species.
								(c)Bird-Safe
				building materials definedIn
				this section, the term bird-safe building materials and design
				features includes the materials and features recommended by—
								(1)the city of
				Chicago’s Bird-Safe Building Design Guide for New Construction and
				Renovation;
								(2)the city of
				Toronto’s Bird-Friendly Development Guidelines; and
								(3)the American Bird
				Conservancy and New York City Audubon’s Bird-Safe Building
				Guidelines.
								.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter is amended by striking the items relating to sections 3314, 3315,
			 and 3316 and inserting the following:
				
					
						3314. Use of bird-safe building materials
				and design features.
						3315. Delegation.
						3316. Report to Congress.
						3317. Certain authority not affected.
				
					
					.
			
